UNITED STATES DISTRICT COURT                                 FILED
                                        FOR THE DISTRICT OF COLUMBIA                                  DEC 10 2QlO
                                                                                                Clerk, U.S. District & Bankruptc
                                                        )                                      Courts for the District of COlumbra
          Leothis West,                                 )
                                                        )
                  Plaintiff,                            )
                                                        )
                          v.                            )
                                                        )
                                                                 Civil Action No.         10 2098
          Rosie Rios,                                   )
                                                        )
                  Defendant.                            )
                                                        )


                                             MEMORANDUM OPINION

                  This matter is before the Court on its initial review of plaintiff s pro se complaint and

          application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

          application and dismiss the case because the complaint fails to meet the minimal pleading

          requirements of Rule 8(a) ofthe Federal Rules of Civil Procedure.

                  Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

          656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

          complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

          [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

          Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

          F.3d 661, 668-71 (D.C. CiT. 2004). The Rule 8 standard ensures that defendants receive fair

          notice of the claim being asserted so that they can prepare a responsive answer and an adequate

          defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

          F.R.D. 497, 498 (D.D.C. 1977). In pleading fraud or mistake, "a party must state with

          particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b).


      I
    :\\
/
       Plaintiff, a District of Columbia resident, sues an individual with a District of Columbia

address for fraud. Because no facts are stated in support of the claim, the complaint will be

dismissed. A separate Order accompanies this Memorandum Opinion.




                                            United States District Judge
Date: December _'_,2010




                                                2